 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         No. 2:14-cr-0107 GEB KJN P
12                       Respondent,
13           v.                                         ORDER
14    JOSHUA LANDON KLIPP,
15                       Movant.
16

17          Movant is a federal prisoner, proceeding pro se, with a motion to vacate, set aside, or

18   correct his sentence pursuant to 28 U.S.C. § 2255. On September 26, 2018, movant filed his

19   reply; however, movant failed to sign the reply. Rather, movant typed: “X. Joshua Landon

20   Klipp.” (ECF No. 127 at 4.)

21          Parties proceeding without counsel are required to sign all pleadings, motions, and other

22   papers submitted to the court for filing. Fed. R. Civ. P. 11(a). Thus, the court is unable to

23   consider movant’s reply unless he signs it.

24          Movant is granted an opportunity to re-submit a signed reply bearing his signature.

25   Movant is cautioned that failure to re-submit a signed reply will result in an order striking the

26   reply filed on September 26, 2018. Fed. R. Civ. P. 11(a).

27   ////

28   ////
                                                        1
 1             Accordingly, IT IS HEREBY ORDERED that:

 2             1. The Clerk of the Court shall send plaintiff a copy of movant’s September 26, 2018

 3   reply (ECF No. 127) without the court’s banner; and

 4             2. Within twenty-one days, plaintiff shall re-file his reply bearing his signature.

 5   Dated: October 3, 2018

 6

 7

 8

 9   /klip0107.r11

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
